DENY; and Opinion Filed August 11, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01034-CV

                             IN RE CHELSEA DAVIS, Relator

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-19281

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       The Court has before it relator’s petition for writ of mandamus complaining of the trial

court’s July 28, 2014 “Order Regarding Plaintiff’s Non-suit.” The facts and the issues are

known to the parties and we do not recite them herein. We conclude relator’s petition does not

satisfy the requirements of Texas Rule of Appellate Procedure 52 because it does certify that

relator has reviewed the petition and concluded that every factual statement in the petition is

supported by competent evidence included in the appendix or record. See TEX. R. APP. P.

52.3(j). Accordingly, we deny relator’s petition for writ of mandamus.



                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE
141034F.P05